UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Latwoine Parker,                                                          12/3/2019

                                 Petitioner,
                                                             1:18-cv-10400 (GBD) (SDA)
                    -against-
                                                             ORDER
 Joseph H. Noeth,

                                 Respondent.



STEWART D. AARON, United States Magistrate Judge:

       In opposition to the Petition, Respondent filed an Appendix. (See ECF No. 19-1.) On

October 2, 2019, Respondent provided the Court with the state court proceeding transcripts. (See

ECF Nos. 21 & 22.) However, Respondent cites to Justice Juan M. Merchan’s July 2, 2014 Decision

that has not been filed on the docket. (See Resp. Mem., ECF No. 19, at 5, 11-12, 36.)

       It is hereby Ordered that, no later than December 13, 2019, Respondent shall file the July

2, 2014 Decision.

       The Clerk of the Court shall mail this Order to the pro se Petitioner.

SO ORDERED.

DATED:        New York, New York
              December 3, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
